Order and judgment (one paper), Supreme Court, New York County (Walter B. Tolub, J.), entered October 15, 2009, which denied the petition brought pursuant to CELR article 78 seeking, inter alia, to annul respondents’ determination dated July 2, 2008 terminating petitioner’s probationary employment and dismissed the proceeding, unanimously affirmed, without costs.
It is well-settled that a probationary employee may be discharged without a hearing and without a statement of reasons, in the absence of any demonstration that the dismissal was in bad faith, for a constitutionally impermissible purpose, or in violation of law (see Matter of Swinton v Safir, 93 NY2d 758, 762-763 [1999]; Matter of York v McGuire, 63 NY2d 760, 761 [1984]). Evidence in the record regarding petitioner’s unsatisfactory completion of his duties provide a rational basis for respondent’s determination, particularly since petitioner received ample opportunity to improve (see Matter of Johnson v Katz, 68 NY2d 649, 650 [1986]; Matter of Bienz v Kelly, 73 AD3d 489 [2010]). No substantial issue was raised by petitioner’s al*639legations purporting to show bad faith (see Matter of Jones v New York City Health & Hosps. Corp., 5 AD3d 338 [2004]). Thus, no hearing was required and the petition was properly-denied (see Matter of Johnson, 68 NY2d at 650). Concur — Saxe, J.P., Sweeny, Acosta, Freedman and Román, JJ.